Reasons for Allowance
Claims 1-13 and 15-21 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “the pigment reflects less than 10% of incident visible electromagnetic radiation for all incident angles of the visible electromagnetic radiation between and including 0° and 45°” and of independent claims 15 and 19 with particular attention to “the LiDAR reflecting dark colored paint reflects less than 10% of incident visible electromagnetic radiation for all incident angles of the visible electromagnetic radiation between and including 0° and 45°”.
United States Pre-Grant Patent Application Publication No. 2018/0252847 A1 to Zieba et al. (hereinafter “Zieba”) (a copy of U.S. Provisional Application Serial No. 62/465,605 to Zieba et al. provided with a prior Official action) teaches a pigment (See Abstract; par. [0081]; the pre-conversion lamellar particle of Zieba is equivalent to Applicant’s claim term “a pigment”) comprising: a core layer formed from a reflecting material (pars. [0068], [0081]; FIG. 13); a first layer extending across the core layer, the first layer formed from a first absorber material or a first dielectric material (par. [0081]; FIG. 13); a second layer extending across the first layer, the second layer formed from a second absorber material different than the first absorber material (par. [0081]; FIG. 13); and a third layer extending across the second layer, the third layer formed from a third absorber material or a second dielectric material, the third absorber material being different than the second absorber material (par. [0081]; FIG. 13).  At FIG. 18, Zieba teaches a graph of the visible spectrum of lamellar particles according to various aspects of the disclosure (par. [0028]; FIG. 18).  When viewing the graph, the metal pre-flake (core material) of Zieba, 
There is no obvious reason to modify the teachings of Zieba using the Banerjee reference and teach “the pigment reflects less than 10% of incident visible electromagnetic radiation for all incident angles of the visible electromagnetic radiation between and including 0° and 45°” according to Applicant’s independent claim 1 or “the LiDAR reflecting dark colored paint reflects less than 10% of incident visible electromagnetic radiation for all incident angles of the visible electromagnetic radiation between and including 0° and 45°” according to Applicant’s independent claims 15 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731